FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NICOLE BRADLEY,                            No. 04-15919
             Petitioner-Appellant,            D.C. No.
               v.                         CV-03-03034-PJH
GLORIA HENRY, Warden,                         ORDER
            Respondent-Appellee.           AMENDING
                                           CONCURRING
                                           OPINION AND
                                             DENYING
                                           PETITION FOR
                                           REHEARING

                  Filed February 29, 2008

       Before: Mary M. Schroeder, Harry Pregerson,
 Warren J. Ferguson, John T. Noonan, Sidney R. Thomas,
Barry G. Silverman, William A. Fletcher, Marsha S. Berzon,
      Richard C. Tallman, Johnnie B. Rawlinson, and
             Richard R. Clifton, Circuit Judges.


                          ORDER

  The separate opinion by Judge Clifton concurring in the
judgment filed on December 19, 2007 is amended as follows:

   At slip op., p. 16515, 510 F.3d 1093, 1099, insert the fol-
lowing footnote at the end of the first paragraph of the sepa-
rate opinion:

    The plurality opinion has been joined by only five of
    the eleven judges on this limited en banc panel.
    Because that constitutes less than a majority of the

                            1799
1800                  BRADLEY v. HENRY
    panel, that opinion does not announce the law of this
    circuit. The precedential effect of this decision does
    not extend beyond the conclusions expressed in this
    separate opinion, which concurs in the judgment on
    more narrow grounds. See Marks v. United States,
    430 U.S. 188, 193 (1977).

   With this amendment, the petition for rehearing is
DENIED. No further petitions for rehearing will be enter-
tained.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.